DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s response filed 11/08//2021, with respect to the 35 U.S.C. 103 rejections have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-4, 7, 11-12, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega et al (US Patent Application Publication No. 20080162304 - hereinafter Ourega) in view of Kantor et. al. (U.S. PG Pub. No. 20160189101; hereinafter “Kantor”) in view of Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi) in view of Skaaksrud et al (US Patent Application Publication No. 20120246077 - hereinafter Skaaksrud) and further in view of Ganesh et al. (U.S. PG Pub. NO. 20160068264; hereinafter “Ganesh”)
Re. claim 1, Ourega teaches:	
A system of delivering products to a specified delivery location, the system comprising:
an order processing server configured to receive an order by a customer for at least one product, the order processing server being configured to permit the customer to specify a time frame, from receipt of the order, for completing delivery of the at least one product to the customer and to specify that the at least one product is to be delivered to the delivery location; [Ourega; ¶18, ¶57 and ¶76 show receiving customer 
a computing device including a processor-based control circuit, the control circuit configured to: [Ourega; ¶20-¶21].
determine that the at least one product is associated with a first delivery restriction; [Ourega; Abstract, ¶136, ¶138, ¶144, ¶165-¶166 and ¶168 shows packaging timeframe / deadline, carrier "pickup date" / shipping timeframe required, required package characteristics dimensions, and "unshippable" package determination, i.e,, determine restrictions].
analyze whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
verify that the first delivery restriction has been satisfied; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows how verify / check that the package is ready for pickup and that the carrier has picked up the package within the restricted scheduling times].
authorize commencement of a delivery attempt of the at least one product to the customer after verification that the first delivery restriction has been satisfied; [Ourega; ¶136, ¶166-¶167 and ¶170-¶171 shows suspend / standby / wait to resume, i.e., commence, delivery attempts after restrictions verification and sailor, carrier and buyer confirmation i acceptance].

analyze whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶174, ¶176 and ¶182 shows test, estimate and check the restrictions for packaging and billing validation to provide the specified delivery time scheduled / "shipping timeframe"].
verify that the second delivery restriction has been satisfied; and [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182].
authorize the delivery of the at least one product to the customer at the delivery location after verification that the second delivery restriction has been satisfied.  [Ourega; ¶157 shows authorization when order is complete and set their profile to auto deny authorization when it’s just partial order such that “the buyer may set the packaging manager to always deny a partial order processing authorization to the seller, in which case the packaging manager will not allow the seller to request such an authorization from the buyer, but rather prompt the seller to decline the order if some of the ordered goods are not available. On the other hand, the buyer may set the packaging manager to automatically grant a partial order processing to the seller who requests it”, and ¶197 shows authorization of the payment].
With respect to the following limitation:
both a delivery device and a customer device]
Kantor, however, teaches that both a user device B and a delivery device (here a UAV) may provide to a central system a notification that a package has been delivered. (Kantor: paragraph [0013]) Kantor teaches combining the above elements with the teachings of Ourega for the benefit of ensuring that payloads are securely delivered to appropriate parties. (Kantor: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kantor with the teachings of Ourega to achieve the aforementioned benefits. 

Ourega doesn’t teach, Kimchi teaches:
wherein the order processing server is further configured to permit the customer to specify that the delivery location is a location of an electronic mobile communication device of the customer; [Kimchi; ¶26 shows the shipment delivered to user’s location based on their mobile phone such as “a user now has the ability to choose “Bring It To 
in response to an autonomous determination by the control system that the at least one product can be delivered to the delivery location within the time frame specified by the customer for completing the delivery: [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, first the customer inputs the delivery parameters as it is received in step 1002, then the process from 1006 – 1012, automatically determines if delivery can be made to recipient location through the received delivery parameters provided].Application. No. 15/646,462 Response to Non-Final Office Action
authorize the delivery of the at least one product to the customer at the delivery location after verification that the second delivery restriction has been satisfied, [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, the delivery restrictions are shown by environment changing and destination location changing, and when both parameters are met the drone proceeds to deliver the item to the recipient].
obtain an electronic location signal transmitted from the electronic mobile communication device of the customer; [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, at step 1012 the location of the recipient is tracked to know if their location changes to deliver the item to them, also shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the 
track a geographic location of the mobile communication device of the customer by analyzing the electronic location signal after the commencement of the delivery attempt; [Kimchi; shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location while the item is being delivered”].
determine an identity of the delivery location based on tracking the geographic location of the mobile communication device of the customer; and [Kimchi; ¶112 shows identifying the location such as “if the device is connected to a wireless network (e.g., Wi-Fi, cellular, satellite) the location of the device may be determined and used as the default location. For example, many Wi-Fi networks have been mapped and associated with specific locations. The Wi-Fi network may be identified and the corresponding location determined In still another example, the user may identify their location”].
in response to receipt, from the electronic mobile communication device of the customer, of credentials that permit an authentication of an identity of the customer at the delivery location, transmit an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location. [Kimchi; Fig. 6, ¶102-¶107 and ¶138-¶140, shows the use of the user’s mobile device in communication with the drone to facilitate the delivery of the package to the user].
Kimchi in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.
Ourega doesn’t teach, Skaaksrud teaches:
wherein the control unit is further configured to authorize a hand off of the at least one product directly to the customer at the delivery location based on the authentication of the identity of the customer at the delivery location. [Skaaksrud; ¶53 and ¶62-¶63 shows the handing off of the package to the customer after the token decryption matches the original confirming this is the recipient to leave package with. Further ¶51-¶54 shows authorization of a hand off as confirmation from the user mobile device occurs during the decryption of the token in the form of password, biometric scan and electronic signature].
the mobile communication device of the customer […] transmit an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location. [Skaaksrud; ¶54 after verification, payment can be transferred. Allows for the receiving party to inspect the package before releasing the payment. Further Fig. 3 shows 312 (electronically sign) being in a different box than 314 (release payment). Then ¶62 - ¶63 shows that the payment may be required for a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.
with respect to the following limitation:
receive, from one of a computing device of a delivery driver, an aerial drone, and an autonomous ground vehicle a notification that the delivery location is accessible and that the customer is present at the delivery location; 
in response to receipt of the notification that the delivery location is accessible and that the customer is present at the delivery location, transmit a signal instructing one of the delivery driver, the aerial drone, and the autonomous ground vehicle to authenticate an identity of the customer;
	
	As outlined above, Kantor teaches the receipt of an indication from the UAV, upon arrival, that one or more users are at the destination to receive the package. (Kantor: paragraph [0012, 82]) Kantor, however, does not appear to explicitly teach the receipt of an indication that a delivery location is accessible, and the further instruction that authentication of an identity of a user should take place in response to such. 



Re. claim 2, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the system of Claim 1.
Ourega teaches:
wherein the order processing server is further configured to permit the customer to specify that the at least one product is to be delivered on the day the order is placed by the customer. [Ourega; ¶129, ¶130 and ¶168 shows on-demand delivery at the specified location] 

Re. claim 3, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the system of Claim 1.
Ourega teaches:	
wherein the control circuit is further configured to analyze whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery and determine at least one of: [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
whether a method of delivery suitable for the delivery of the at least one product to the delivery location is available; and [Ourega; ¶58 and ¶166-¶188].
whether the at least one product can be delivered to the customer at the delivery location within the time frame specified by the customer. [Ourega; ¶58 and ¶166-¶188].

Re. claim 4, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the system of Claim 1.
Ourega teaches:
wherein the control circuit is further configured to receive, from an electronic device remote to the computing device, a confirmation that the first delivery restriction has been satisfied.  [Ourega; ¶138, ¶157-¶158, ¶166-¶167, ¶170-¶171 shows confirmation meeting the first restriction requirement].

Re. claim 7, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the system of Claim 1.
Ourega teaches:	
wherein the control unit is further configured to receive a confirmation that the second delivery restriction has been satisfied.  [Ourega; ¶136, ¶157-¶158, ¶167-¶168, ¶170-¶171, ¶174, ¶197].

Re. claim 11, Ourega teaches:	
A method of delivering products to a specified delivery location, the method comprising:
receiving, at an order processing server, an order by a customer for at least one product, wherein the receiving step comprises permitting the customer to specify a time frame, from receipt of the order, for completing delivery of the at least one product to the customer and to specify that the at least one product is to be delivered to the delivery location; [Ourega; ¶18, ¶57 and ¶76 show receiving customer order for product. ¶25, 
determining, at a computing device including a processor-based control circuit, that the at least one product is associated with a first delivery restriction; [Ourega; Abstract, ¶136, ¶138, ¶144, ¶165-¶166 and ¶168 shows packaging timeframe / deadline, carrier "pickup date" / shipping timeframe required, required package characteristics i dimensions, and "unshippable" package determination, i.e,, determine restrictions].
analyzing, via the computing device, whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
verifying, via the computing device, that the first delivery restriction has been satisfied; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows how verify / check that the package is ready for pickup and that the carrier has picked up the package within the restricted scheduling times].
authorizing, via the computing device, commencement of a delivery attempt of the at least one product to the customer after the verifying that the first delivery restriction has been satisfied; [Ourega; ¶136, ¶166-¶167 and ¶170-¶171 shows suspend / standby / wait to resume, i.e., commence, delivery attempts after restrictions verification and sailor, carrier and buyer confirmation i acceptance].

analyzing, via the computing device, whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶174, ¶176 and ¶182 shows test, estimate and check the restrictions for packaging and billing validation to provide the specified delivery time scheduled / "shipping timeframe"].
verifying, via the computing device, that the second delivery restriction has been satisfied; and [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182].
authorizing the delivery of the at least one product to the customer at the delivery location after the verifying that the second delivery restriction has been satisfied. [Ourega; ¶157 shows authorization when order is complete and set their profile to auto deny authorization when it’s just partial order such that “the buyer may set the packaging manager to always deny a partial order processing authorization to the seller, in which case the packaging manager will not allow the seller to request such an authorization from the buyer, but rather prompt the seller to decline the order if some of the ordered goods are not available. On the other hand, the buyer may set the packaging manager to automatically grant a partial order processing to the seller who requests it”, and ¶197 shows authorization of the payment].


wherein in response to receiving, from both an electronic mobile communication device of the customer and one of a computing device of a delivery driver, an aerial drone, and an autonomous ground vehicle, a confirmation that the at least one product has been handed off to the customer at the delivery location, marking, by the computing device, the at least one product as having been successfully delivered to the customer. [Ourega; ¶130, ¶180-181, ¶189 and ¶199, shows confirmation of product being delivered and the central system making note of such in response to the receipt of the confirmation, but does not appear to teach that this confirmation comes from both a delivery device and a customer device]
Kantor, however, teaches that both a user device B and a delivery device (here a UAV) may provide to a central system a notification that a package has been delivered. (Kantor: paragraph [0013]) Kantor teaches combining the above elements with the teachings of Ourega for the benefit of ensuring that payloads are securely delivered to appropriate parties. (Kantor: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kantor with the teachings of Ourega to achieve the aforementioned benefits. 
Ourega doesn’t teach, Kimchi teaches:
wherein the receiving step further comprises permitting the customer to specify that the delivery location is a location of an electronic mobile communication device of the customer; [Kimchi; ¶26 shows the shipment delivered to user’s location based on their mobile phone such as “a user now has the ability to choose “Bring It To Me” 
in response to an autonomous determination by the control system that the at least one product can be delivered to the delivery location within the time frame specified by the customer for completing the delivery: [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, first the customer inputs the delivery parameters as it is received in step 1002, then the process from 1006 – 1012, automatically determines if delivery can be made to recipient location through the received delivery parameters provided].Application. No. 15/646,462 Response to Non-Final Office Action
authorizing, via the computing device, the delivery of the at least one product to the customer at the delivery location after verification that the second delivery restriction has been satisfied, [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, the delivery restrictions are shown by environment changing and destination location changing, and when both parameters are met the drone proceeds to deliver the item to the recipient].
obtaining, via the computing device, an electronic location signal transmitted from the electronic mobile communication device of the customer; [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, at step 1012 the location of the recipient is tracked to know if their location changes to deliver the item to them, also shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their 
tracking, via the computing device, a geographic location of the mobile communication device of the customer by analyzing the electronic location signal after the commencement of the delivery attempt; [Kimchi; shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location while the item is being delivered”].
determining, via the computing device, an identity of the delivery location based on tracking the geographic location of the mobile communication device of the customer; and [Kimchi; ¶112 shows identifying the location such as “if the device is connected to a wireless network (e.g., Wi-Fi, cellular, satellite) the location of the device may be determined and used as the default location. For example, many Wi-Fi networks have been mapped and associated with specific locations. The Wi-Fi network may be identified and the corresponding location determined in still another example, the user may identify their location”].
in response to receipt, from the electronic mobile communication device of the customer, of credentials that permit an authentication of an identity of the customer at the delivery location, transmitting, via the computing device, an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location.. [Kimchi; Fig. 6, ¶102-¶107 and ¶138-¶140, shows the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.
Ourega doesn’t teach, Skaaksrud teaches:
wherein the authorizing of the delivery step further comprises handing the at least one product directly to the customer at the delivery location based on the authentication of the identity of the customer at the delivery location. [Skaaksrud; ¶53 and ¶62-¶63 shows the handing off of the package to the customer after the token decryption matches the original confirming this is the recipient to leave package with. Further ¶51-¶54 shows authorization of a hand off as confirmation from the user mobile device occurs during the decryption of the token in the form of password, biometric scan and electronic signature].
the mobile communication device of the customer […] transmitting, via the computing device, an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location. [Skaaksrud; ¶54 after verification, payment can be transferred. Allows for the receiving party to inspect the package before releasing the payment. Further Fig. 3 shows 312 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.
with respect to the following limitation:
receiving, from one of a computing device of a delivery driver, an aerial drone, and an autonomous ground vehicle a notification that the delivery location is accessible and that the customer is present at the delivery location; 
in response to receipt of the notification that the delivery location is accessible and that the customer is present at the delivery location, transmit a signal instructing one of the delivery driver, the aerial drone, and the autonomous ground vehicle to authenticate an identity of the customer;
	
	As outlined above, Kantor teaches the receipt of an indication from the UAV, upon arrival, that one or more users are at the destination to receive the package. (Kantor: paragraph [0012, 82]) Kantor, however, does not appear to explicitly teach the receipt of an indication that a delivery location is accessible, and the further instruction 

 
Re. claim 12, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the method of Claim 11.
Ourega teaches:
wherein the receiving step further comprises permitting the customer to specify that the at least one product is to be delivered on the day the order is placed by the customer; [Ourega; ¶129, ¶130 and ¶168 shows on-demand delivery at the specified location] 

Re. claim 14, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the method of Claim 11.
Ourega teaches:	
wherein the verifying that the first delivery restriction has been satisfied further comprises receiving, at the computing device and from an electronic device remote to the computing device, a confirmation that the first delivery restriction has been satisfied. [Ourega; ¶138, ¶157-¶158, ¶166-¶167, ¶170-¶171 shows confirmation meeting the first restriction requirement].

Re. claim 17, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the method of Claim 11.
Ourega teaches:	
wherein the verifying that the second delivery restriction has been satisfied further comprises receiving, at the computing device and from an electronic device remote to .

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh in view of Lievens et al (US Patent Application Publication No. 20140279666 - hereinafter Lievens).
Re. claim 6, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the system of Claim 1.
Ourega further teaches:
wherein the control circuit is further configured to analyze whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery and determine at least one of: 
whether the delivery location is accessible by a delivery service; [Ourega; ¶23, ¶89, ¶106 and ¶166 
whether an identity of the customer at the delivery location can be authenticated at time of the delivery.  [Ourega; ¶90-¶93].
Ourega doesn’t teach, Lievens teaches:
whether the at least one product can be handed to a person at the delivery location other than the customer to complete the delivery; and [Lievens; Abstract, ¶64-¶65 and ¶90 provides additional secure pick-up options].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lievens in the system of Ourega, since the 

Re. claim 16, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the method of Claim 11.
Ourega further teaches:
wherein the analyzing, via the computing device, whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery further comprises: 
determining whether the delivery location is accessible by a delivery service; [Ourega; ¶23, ¶89, ¶106 and ¶166]
determining whether an identity of the customer at the delivery location can be authenticated at time of the delivery. [Ourega; ¶90-¶93].
Ourega doesn’t teach, Lievens teaches:
determining whether the at least one product can be handed to a person at the delivery location other than the customer to complete the delivery; and [Lievens; Abstract, ¶64-¶65 and ¶90 provides additional secure pick-up options].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lievens in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each .

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh in view of Rellas et al (US Patent Application Publication No. 20140201100 - hereinafter Rellas).
Re. claim 13, Ourega in view of Kantor further in view of Kimchi and further in view of Skaaksrud and further in view of Ganesh teaches the method of Claim 11.
Ourega further teaches:
wherein the analyzing, via the computing device, 
whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery further comprises: [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
determining whether a method of delivery suitable for the delivery of the at least one product to the delivery location is available; and [Ourega; ¶58 and ¶166-¶188].
determining whether the at least one product can be delivered to the customer at the delivery location within the time frame specified by the customer. [Ourega; ¶58 and ¶166-¶188].

determining whether the at least one product may be legally delivered to the delivery location; [Rellas; ¶6 shows whether a customer meets legal criteria for product to be delivered by “ordered product is one that may legally be delivered only to a customer who meets a criterion, and the user of the mobile device who is delivering the product is enabled to determine to a legally sufficient degree that the customer to whom the product is being delivered meets the criterion”
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Rellas in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
- 20 - for completing the delivery and determine at least one of: whether the at least one product may be legally delivered to the delivery location; whether a method of delivery suitable for the delivery of the at least one product to the delivery location is available; and whether the at least one product can be delivered to the customer at the delivery location within the time frame specified by the customer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628